Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file of the AIA .
Response to Amendment
Claims 1-11 have been amended. 
Claims 12-13 are newly added.
 Claims 1-13 are still pending for consideration.
Applicant has amended claims 1-11 to overcome 35 U.S.C. § 112 interpretation on these claims, therefore, the examiner withdraws the 35 U.S.C. § 112 (f) interpretation on these claims.
Response to Arguments
Applicant's arguments see “Remarks”, filed on March 07, 2022 with respect to rejections of claims 1-11 under 35 USC 102 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singly or in combination fails to anticipate or fairly suggest the
limitation of the independent claim, in such a manner that a rejection under 35 USC or 103 would be improper.
Regarding claim 1 the closet prior arts are Mimura et al. (US 20110013821 A1) and Shinoda (US 20200110922 A1). As explained in the previous office action, the combination of Mimura et al., and Shinoda et al. teaches most of the limitation of claim 1; however, the combination of Mimura et al., and Shinoda et al. fails to disclose or reasonably suggest that “a second image-acquisition device disposed outside the incubator, the second image-acquisition device comprising: a second imager configured to acquire a second image of an interior of the culturing vessel, which has been removed from the incubator; a support configured to movably support a second stage on which the culturing vessel is placed such that the second stage is movable relative to the second imager, the second stage being separate from the first stage”
Regarding claims 2, 4-7, and 12 these claims depend directly or indirectly on an allowable base claim 1 and are therefore allowable for the reasons stated supra.
Re Claim 3, is allowable for the same reason as independent claim 1 discussed above.
Regarding claims 8-11, and 13 these claims depend directly or indirectly on an allowable
base claim 3 and are therefore allowable for the reasons stated supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WINTA GEBRESLASSIE/Examiner, Art Unit 2668   


/VU LE/Supervisory Patent Examiner, Art Unit 2668